BY THE COMMISSION.
Applicants, the Houston Corporation and Florida Gas Utilities Company, pursuant to the provisions of chapter 26545, Laws of Florida, Acts of 1951, as amended, (Chapter 366, Florida Statutes 1959) pertaining to the regulation of public utilities within the state of Florida, have jointly petitioned this commission for authority and approval for the Houston Corporation to use the name “Florida Gas Utilities Company” for its gas distribution divisions located at Daytona Beach, Eustis-Umatilla-Mt. Dora, Lakeland, Miami, Orlando-Winter Park-Maitland, and such other distribution systems as may be acquired.
The Houston Corporation was incorporated under the laws of the state of Florida on March 19,1957, and has not been domesticated in any other state. The Houston Corporation is presently, and has been since August 28,1958, under the jurisdiction of this commission. It furnishes natural gas to its customers in Miami, Lakeland, Orlando, Winter Park, Maitland, Eustis, Umatilla, and *12Mt. Dora. It also presently serves propane air gas to its customers in Daytona Beach. Such public utility service is subject to the published tariffs on file with the commission.
Florida Gas Utilities Company was incorporated under the laws of the state of Florida on October 13, 1960, and has not been domesticated in any other state. It has conducted no operations and has not been subject to the jurisdiction of this commission. The Houston Corporation owns all of the outstanding capital stock of Florida Gas Utilities Company.
The Houston Corporation proposes to register Florida Gas Utilities Company under provisions of the Fictitious Name Statute, §865.09, Florida Statutes 1959, with the clerk of the circuit court in and for Pinellas County upon receipt of the proof of publication of its advertised notice of intention. Notices have been published in the St. Petersburg Independent on February 20, February 27, and March 6, 1961. Affidavit of the Houston Corporation for registration was filed on March 14, 1961.
On February 15,1960, the executive committee of the Houston Corporation board ratified the incorporation of and authorized the use of the name “Florida Gas Utilities Company”. On March 4, 1961, the board of Florida Gas Utilities Company authorized and consented to the use of its name for the Houston Corporation distribution divisions.
The Houston Corporation will not initially transfer any assets or plant properties to Florida Gas Utilities Company. The Houston Corporation will continue to own all of the assets and properties of the aforesaid distribution divisions and incur all obligations and liabilities. The Houston Corporation will merely use the name of its wholly-owned subsidiary, Florida Gas Utilities Company, for operating convenience.
Applicants propose to use the name “Florida Gas Utilities Company” in all billing, advertising, office fronts, letterheads, bank accounts, telephone listings, industry memberships, uniform insignias, vehicles, and all other contacts with customers and the public relative to the furnishing of gas at the distribution properties of the Houston Corporation. Applicants are of the opinion that Florida Gas Utilities Company will be a better name for the Houston Corporation distribution divisions because it is more readily identifiable with the product served, the utility nature of the business, and the market state.
Florida Gas Utilities Company proposes to adopt all existing general rules, regulations, tariffs, rates, schedules, and charges of the Houston Corporation presently on file with the commis*13sion, and seeks authority to amend all such tariffs by affixing thereon in the upper right-hand corner of each tariff a rubber stamp containing the name, docket number, and order number approving this application.
In order to accomplish a timely, simultaneous, and effective transition, along with such incident notices, releases and changes as may be necessary and desirable, the joint applicants request that the authority and approval, sought herein, be made effective on April 1, 1961. After careful examination of the joint application and its accompanying exhibits, the commission finds that the use of the name Florida Gas Utilities Company for the Houston Corporation distribution divisions is for lawful purposes within the applicants’ corporate powers and compatible with the public interest and that the joint application for the authority sought should be granted.
It is therefore ordered — (1) That the joint application of the Houston Corporation and Florida Gas Utilities Company for authority of the Houston Corporation to use the name “Florida Gas Utilities Company” for its distribution divisions located at Daytona Beach, Eustis-Umatilla-Mt. Dora, Lakeland, Miami, Orlando-Winter Park-Maitland, and such other distribution systems as may be acquired, is granted. (2) That the authorization herein sought shall become effective on April 1, 1961. (3) That Florida Gas Utilities Company amend all of the Houston Corporation existing tariff general rules and regulations and rate schedules by affixing a rubber stamp on the upper right-hand corner of each tariff sheet containing the words — “Florida Gas Utilities Company, Order No. 3142, Docket No. 6326-GU.”